SCOTT, J.,
Dissenting.
I must respectfully dissent from the majority’s conclusion that the term “execution” as referenced in the statute of limitations for actions on a judgment encompasses any “act enforcing, carrying out, or putting into effect the judgment; includ*896ing, garnishments and judgment liens.” Thus I would reverse the Court of Appeals given that the fifteen year statute of limitations bars Poma from attempts to collect on the 1991 judgment against Appellant.
In pertinent part, KRS 418.090 reads, [T]he following actions shall be commenced within fifteen (15) years after the cause of action first accrued:
(1) An action upon a judgment or decree of any court of this state or of the United States, or of any state or territory thereof, the period to be computed from the last execution thereon....
(Emphasis added.) The key issue this case hinges on is the intended meaning of the word “execution.” The resolution of this issue requires this Court to evaluate the statutory construction of KRS 413.090(1), and as the majority has properly stated, “[t]he cardinal rule of statutory construction is that the intention of the legislature should be ascertained and given effect.” MPM Fin. Group Inc., 289 S.W.3d at 197. “Only if the statute is ambiguous or otherwise frustrates a plain reading, do we resort to extrinsic aids such as the statute’s legislative history; the canons of construction or ... interpretations by other courts.” Shawnee, 354 S.W.3d at 551.
This is where I disagree with the majority, as they conclude the term “execution” is ambiguous in its meaning. I am, however of the opinion that the use of the word “execution” in the statutory language could not have been more clear, in that it is referring to the traditional “writ of execution” that existed as of the statute’s much earlier enactment.
I believe as I do because when this statute was initially enacted, the only remedy available was the traditional “writ of execution” and/or suits against third party holders of the debtor’s property. Garnishments as we know them today — many years after the statute was enacted — were not an available remedy for this type of action. Furthermore, judgment liens only serve to put persons on notice that a title is not free and clear of encumbrances; they do not serve any enforcement purposes without further action and thus cannot toll the statute of limitations. The legislature used the word “execution” in the statute at a much earlier time when it could have only meant executions as then existed and they have not changed it since; thus the word should be held to mean nothing more and nothing less than what it has meant historically. If the legislature had intended to expand the term, as the majority’s opinion now does, to mean something more, they have had sufficient opportunity to change the language or expand the meaning as the statute has been amended many times since, the most recent being July 15, 2008.
Therefore, given that the only writ of execution filed by Poma was in April 1991, the statute of limitations for the action would have expired in April 2006. Thus, I would reverse the Court of Appeals and find that Poma is statutorily barred from recovery on its 1991 judgment against Appellant.